Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No. 333-166075) pertaining to the PGT, Inc. Amended and Restated 2006 Equity Incentive Plan, Registration Statement (Form S-8 No. 333-146719) pertaining to the PGT Savings Plan, and Registration Statement (Form S-8 No. 333-135616) pertaining to the PGT, Inc. 2004 StockIncentive Plan and the PGT, Inc. 2006 Equity Incentive Plan; of our reports dated March 21, 2011, with respect to the consolidated financial statements of PGT, Inc., and the effectiveness of internal control over financial reporting of PGT, Inc., included in this Annual Report (Form 10-K) for the year ended January 1, 2011. /s/ Ernst & Young LLP Certified Public Accountants Tampa, Florida March 21, 2011
